MEMORANDUM **
Omar Paredes Espinoza, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals (“BIA”) order denying his motion to reopen removal proceedings based on new evidence of hardship to his United States citizen son. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s determination that the evidence Paredes Espinoza submitted with his motion to reopen would not alter its prior discretionary determination that he failed to establish the requisite hardship. See Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir.2006) (finding that 8 U.S.C. § 1252(a)(2)(B)(i) bars this court from reviewing the denial of a motion to reopen where “the only question presented is whether the new evidence altered the prior, underlying discretionary determination that [the petitioner] had not met the hardship standard.”) (Internal quotations omitted).
PETITION FOR REVIEW DISMISSED.

'* This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.